
	

114 HR 4864 IH: Stopping Sexual Exploitation of Power Act
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4864
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Ms. Frankel of Florida (for herself, Mrs. Walorski, Ms. Speier, Ms. Tsongas, Ms. Matsui, Ms. Clark of Massachusetts, Mrs. Dingell, Mrs. Brooks of Indiana, and Mrs. Noem) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To revise the crime of sexual assault under Article 120 of the Uniform Code of Military Justice to
			 include committing a sexual act upon another person by using position,
			 rank, or authority to obtain compliance by the other person.
	
	
 1.Short titleThis Act may be cited as the Stopping Sexual Exploitation of Power Act. 2.Revision of definition of Article 120 sexual assault under the Uniform Code of Military Justice to include committing a sexual act upon another person by using position, rank, or authority to obtain compliance by the other personSection 920(b)(1) of title 10, United States Code (article 120(b)(1) of the Uniform Code of Military Justice) is amended—
 (1)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; and (2)by inserting after subparagraph (B) the following new subparagraph (C):
				
 (C)using position, rank, or authority to obtain compliance by the other person;.  